                                                                       Entered on Docket
                                                                       May 26, 2021
                                                                       EDWARD J. EMMONS, CLERK
                                                                       U.S. BANKRUPTCY COURT
                                                                       NORTHERN DISTRICT OF CALIFORNIA

                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                            One Market Plaza                                Signed and Filed: May 25, 2021
                       3    Spear Street Tower, Suite 2200
                            San Francisco, CA 94105-1127
                       4    Telephone: (415) 957-3000
                            Facsimile: (415) 957-3001
                       5    Email: gheaton@duanemorris.com
                                                                            ________________________________________
                       6    Attorneys for Chapter 7 Trustee                 DENNIS MONTALI
                                                                            U.S. Bankruptcy Judge
                            E. LYNN SCHOENMANN
                       7

                       8                                UNITED STATES BANKRUPTCY COURT

                       9                                NORTHERN DISTRICT OF CALIFORNIA

                      10                                      SAN FRANCISCO DIVISION

                      11    In re                                                Case No. 21-30299 DM
                      12    ACEH CAPITAL, LLC,                                   Chapter 7
                      13                      Debtor.                            ORDER AUTHORIZING EMPLOYMENT
                                                                                 OF REAL ESTATE BROKER [SUNRISER
                      14                                                         LANDCORE INVESTMENTS]
                      15                                                         [NO HEARING REQUIRED]
                      16            E. Lynn Schoenmann, Chapter 7 Trustee, has filed an Application for Order Authorizing

                      17    Employment of Real Estate Broker [Sunriser Landcore Investments] (“Application”). The Court
                      18    being satisfied that Sunriser (“Broker”) is a disinterested person within the meaning of 11 U.S.C.
                      19    § 104(14) and does not hold or represent an interest adverse to the estate, and that the
                      20    employment of Broker is necessary and in the best interest of this estate.
                      21            IT IS HEREBY ORDERED that the Application is granted on the terms and conditions
                      22    stated therein.
                      23            IT IS FURTHER ORDERED that the Trustee be, and hereby is, authorized and
                      24    empowered to employ Broker pursuant to sections 327 and 328(a) as real estate broker for the
                      25    Trustee and the estate, for the purposes and on the terms set forth in the Application.
                      26            IT IS FURTHER ORDERED that Broker may not represent any buyer in connection
                      27    with the listing authorized by this Order notwithstanding any provisions to the contrary contained
                      28    in the documents appended as Exhibit A to the Application.
D UANE M ORRIS        LLP                                       *** END OF ORDER ***
   SAN FRA NCI S CO


                  Case: 21-30299          Doc# 13       Filed: 05/25/21   Entered: 05/26/21 14:39:47        Page 1 of 2
                                                                                                                       DM3\7666111
                       1                                         COURT SERVICE LIST

                       2

                       3    [All parties entitled to service are ECF registered in this case.]

                       4

                       5

                       6

                       7

                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
   SAN FRA NCI S CO         DM3\7666111                                      2
                  Case: 21-30299          Doc# 13      Filed: 05/25/21     Entered: 05/26/21 14:39:47   Page 2 of 2
